Citation Nr: 1623260	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of right thumb fracture disability. 

2.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB) disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to September 1996. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affair, Regional Office, located in St. Louis, Missouri (RO), which in pertinent part, denied the benefits sought on appeal. 

The Veteran submitted additional evidence in April 2015 after certification of the appeal to the Board.  In this case, the Veteran filed his substantive appeals as to both issues in September 2014.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Thus, given the date of the substantive appeal, waiver of RO review is presumed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensable evaluation for PFB disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire pendency of the appeal, the Veteran's right thumb disability has been manifested by objective evidence of painful motion, stiffness, and swelling, that results in reduced endurance for writing and gripping objects, but with less than one inch gap between the thumb pad and the fingers with the thumb opposing the fingers.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residual of right thumb fracture disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided adequate notice in a January 2012 letter sent to the Veteran.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and private treatment records, as well as the Veteran's lay statements and those of his co-workers, in support of the claim.  In addition, VA afforded the Veteran relevant examinations in February 2012 and July 2014.  That resulting reports described the Veteran's appealed disability, reflect consideration the relevant history, and provide adequate rationale for the conclusions reached.  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the following claims at this time is warranted.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran filed a claim of entitlement to an increased disability rating for his service-connected right thumb condition in December 2011.  The Veteran's right thumb condition is rated as noncompensable under Diagnostic Code 5228 for limitation of motion in the thumb.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Additionally, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5003, degenerative arthritis is rated based on the limitation of motion of the effected joint.  If the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is assigned for arthritis each major joint or group of minor joints.  For VA rating purposes, multiple involvement of carpal, metacarpal and interphalangeal joints in an upper extremity is considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  The metacarpophalangeal joint of the thumb, by itself, is not a major joint and is not a group of minor joints.

VA treatment records show that in December 2011 and January 2012 the Veteran has sought treatment for complaints of painful motion, stiffness, and swelling in his right thumb.  He described the pain as involving the metacarpophalangeal joint and primarily located on ulnar side.  The Veteran reported that his right thumb disability results in limitation of motion and difficulty with gripping objects as well as twisting to open bottles.  The Veteran was prescribed a thumb splint to wear and to use ibuprofen as need.  He received occupational therapy in February 2012. 

In February 2012, the Veteran presented for a VA examination to assess the severity of his service-connected right thumb condition.  During the clinical interview, the Veteran reported that is right thumb symptoms included pain, decreased strength, decreased dexterity, stiffness, and swelling.  The Veteran reported flare-ups in right thumb symptoms that occurred with activities.  His right hand is dominant.   The Veteran reports that he uses his left hand as much as possible at work and he is still able to do his job, despite the limitations of right hand.  

On physical examination, the 2012 VA examiner observed that the Veteran's right thumb disability resulted in painful motion, and less than one inch gap between the pad of the right thumb and any finger was.  Pain began at less than one inch of distance between the pad of the right thumb and any finger.  The VA examiner opined that the Veteran had 50 percent of the ability to adduct the right thumb when compared to his left thumb, but he retained about 80 percent of thumb extension on the right thumb when compared to the left thumb.  He was able to completely touch his thumb to fingertip apposition with second through fourth finger, but he had a gap of less than one inch with apposition to the fifth fingertip.  There was no evidence of additional limitation of motion after repetitive use.  No ankylosis was observed.  The VA examiner found that the Veteran's disability caused him functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, stiffness, and deformity.  There was evidence of slightly reduced grip strength.  X-ray film revealed evidence of soft tissue swelling about the metacarpal joint, but was negative for arthritis.  

In May 2014, the Veteran sought private treatment for his complaints of painful motion in his right thumb.  A May 2014 private medical statement shows that the Veteran presented with complaints of right thumb pain, tenderness, and stiffness.  It was noted that there was x-ray evidence of traumatic arthritis in two of the minor joints involving the right thumb, although the x-ray film report has not been submitted.  The Veteran's disability resulted in limitation of activities, such as heavy manual grasping, straining, and gripping with his right hand.  It was felt that the Veteran had decreased grip strength in this right hand during flare-ups of right thumb symptoms.  

The Veteran was afforded another VA examination in July 2014 to evaluate the severity of his right thumb disability.  The Veteran reported similar complaints of painful motion, reduced range of motion, and difficulty with gripping objects.  He reported that his right thumb symptoms increased with heavy usage of his right hand, weather changes, and inadvertently hitting his right thumb area.  He wore a right thumb splint on most occasions.  On clinical evaluation, the VA examiner observed that the Veteran had painful motion in his right thumb and the gap between his thumb pad and fingers was less than one inch.  Pain began at less than one inch of distance of the thumb pad from the finger.  There was no evidence of additional limitation of motion after repetitive.  The Veteran's right hand grip strength was slightly reduced but there was no evidence of ankylosis.  X-ray film did not reveal findings of arthritis.  The Veteran's right thumb disability resulted in functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, pain on movement, swelling, and deformity.  The VA examiner observed that the Veteran's fine motor skills and grip strength in the right hand were reduced as a result of his right thumb disability, and it impacted his work-related activities.  The VA examiner stated that it was not possible to quantitate any additional limitation of motion during flare-ups without resort to speculation as there was no objective evidence of flare-up. 

The Veteran has also submitted statements from his co-workers in support of his claim for increased ratings.  In these statements, his co-workers recorded their observations of the Veteran's decreased strength and movement in his right thumb resulted in his difficulty with writing, gripping objects, twisting objects, and other similar dexterity problems.  It was observed that the Veteran needs to take breaks more often than others while performing regular activities, and he takes him longer to complete tasks due to his right thumb restrictions.  See May 2014 statement from S.W., November 2015 statement from T.H., and November 2015 statement from D.M.  In a May 2014 statement from C.C., the Veteran's girlfriend, she provided similar observations of the Veteran's limitations due to his right thumb disability. 

Initially, the Board notes that a review of the probative evidence of record demonstrates the Veteran has limitation of motion of the thumb that results in a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  As such, a compensable disability rating is not warranted under Diagnostic 5228.  See February 2012 and July 2014 VA examination reports. 

However, the evidence clearly demonstrates that the Veteran has painful motion in his right thumb.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1.  

Since the Veteran's right thumb disability supports the assignment of a 10 percent rating based on limitation of motion, the Board does not need to consider whether the medical evidence demonstrates arthritis in multiple minor joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since the 10 percent rating under Diagnostic Code 5228 is based on limitation of thumb motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14.

Accordingly, the Board finds that a disability rating of 10 percent, but not higher for the appeal period is warranted, for painful motion of the right thumb.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

Other Considerations

The Board has considered whether an extraschedular rating is warranted in this case for the Veteran's appealed disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board finds that referral is not warranted in this case.  The Veteran's right thumb degenerative joint disease has not required frequent hospitalizations, and has not markedly interfered with his capacity for employment.  Therefore, it is not necessary to refer the rating issue for consideration of extraschedular ratings.  Although the Veteran's disability impacts his occupational activities as a firefighter, there has been no indication that his right thumb disability renders him unable to work.  As such, the record regarding the right thumb disability does not raise the issue of unemployability.


ORDER

Entitlement to a 10 percent disability rating for residual of right thumb fracture disability is granted.



REMAND

The Veteran seeks a compensable evaluation for pseudofolliculitis barbae (PFB) disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Board finds that a new VA examination is needed. 

The findings contained in the reports of an October 2012 and July 2014 VA skin examination show that the Veteran had a history of PFB that has resulted in disfigurement due to minimal scarring in the beard area.  However, neither VA examiners provided findings regarding the characteristics of disfigurement or the percent of the affected exposed area, as needed to discuss disability evaluations under applicable Diagnostic Codes 7800 and 7806.  See 38 C.F.R. § 4.118.  Accordingly, the Board finds that a new VA examination is needed on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Seek the Veteran's assistance in identifying any outstanding records of pertinent treatment for his PFB disability and associate any records received with the claims file.

2. Arrange for the Veteran to be schedulaed for a skin examination to assess the current severity of his PFB disability, including whether there is any associated facial scarring (and if so, its nature, extent, and severity).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

The VA examiner must describe all pertinent findings in detail, specifically noting all areas of involvement, and whether or not there is associated facial scarring (and if so, whether the scars are unstable or painful). 

The examiner should also note the presence or absence of each of the following eight characteristics of disfigurement: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

The examiner must also specifically identify all parts of the body affected, and provide estimates of the percentage of the entire body and exposed areas affected.  The examiner should also indicate whether the PFB has required systemic therapy (and if so, its duration and frequency).

All opinions must include rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


